EXHIBIT 10.27




SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) dated as of
May 6, 2008 (the “Second Restatement Date”), by and between The Phoenix
Companies, Inc., a Delaware corporation (the “Company”) and Dona D. Young (the
“Executive”).

WITNESSETH

WHEREAS, prior to the Second Restatement Date the Executive served the Company
and Phoenix Life Insurance Company (“PLIC”) as the Chief Executive Officer and
Chairman and served on the Boards of Directors of the Company  and PLIC
(collectively, the “Board”);

WHEREAS, the Company and the Executive entered into an Amended and Restated
Employment Agreement as to the terms of her continuing employment dated as of
May 18, 2005 (the “Restatement Date”);

WHEREAS, the Company and the Executive desire to enter into the Agreement to
bring the Amended and Restated Employment Agreement into compliance with Section
409A of the Internal Revenue Code of 1986, as amended; and

WHEREAS, except as otherwise expressly provided herein, this Agreement shall
supersede any prior written agreement entered into between the Executive and the
Company prior to the Second Restatement Date with respect to the subject matter
hereof, including, without limitation, the agreement dated January 1, 2003 and
the Amended and Restated Agreement dated as of January 1, 2008.

NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.

POSITION/DUTIES.

(a)

During the Employment Term (as defined in Section 2 below), the Executive shall
serve as the Chief Executive Officer and Chairman of the Company and PLIC.  In
this capacity the Executive shall have such duties, authorities and
responsibilities commensurate with the position of Chief Executive Officer and
any other position she may then hold; in addition, the Executive shall have such
other duties and responsibilities as the Board shall designate that are
consistent with the Executive’s position.  The Executive shall report directly
to the Board.  During the Employment Term, the Company shall use its best
efforts to cause the Executive to be re-nominated by the Company to be a member
of the Board as necessary so that her membership on the Board may continue
uninterrupted during the Employment Term.

(b)

During the Employment Term, the Executive shall devote substantially all of her
business time to the performance of her duties with the Company and its
affiliates and use good faith efforts to discharge her duties.  However, so long
as the following activities do not (individually or in the aggregate) materially
interfere with the performance of the Executive’s











--------------------------------------------------------------------------------

duties with the Company and are conducted in compliance with the Company’s Code
of Conduct (as in effect from time to time), the Executive may (i) participate
in charitable, civic, educational, professional, community or industry affairs
or serve on the boards of directors or advisory boards of other companies;
provided, however, that the Executive shall not serve as a director on more than
three (3) boards of directors or advisory boards of other for-profit companies
without the prior written approval of the Board, and (ii) manage her and her
family’s personal investments.

2.

EMPLOYMENT TERM.  Subject to earlier termination as provided in this Section 2
or in Section 6, the Executive’s term of employment under this Agreement shall
be for the period commencing on the Second Restatement Date and ending on
December 31, 2008; provided, however, that, the term of this Agreement shall
automatically extend for successive one-year periods without further action by
either party hereto on December 31, 2008 and each anniversary thereof, unless
either party shall give the other party written notice, at least 90 days prior
to the date on which the term would otherwise extend pursuant to this proviso,
that she or it does not want the term to so extend.  In no event, however, shall
the term of Executive’s employment under this Agreement extend beyond any
mandatory retirement date at or after age 65 applicable to the Executive under
the Company’s policies and established in a manner consistent with applicable
law (the “Mandatory Retirement Date”).  The term of this Agreement, as the same
may be extended pursuant to the second preceding sentence, shall hereafter be
referred to as the “Employment Term.”

3.

BASE SALARY.  The Company agrees to pay the Executive a base salary (the “Base
Salary”) at an annual rate of not less than $950,000, payable in accordance with
the regular payroll practices of the Company.  The Executive’s Base Salary shall
be subject to annual review by the Board (or a committee thereof) and may be
increased, but not decreased, from time to time by the Board.  Once increased,
the Executive’s Base Salary may not be decreased below such increased amount.
 No increase in Base Salary shall be used to offset or otherwise reduce any
obligations of the Company to the Executive hereunder or otherwise.  The Base
Salary as increased from time to time shall constitute the “Base Salary” for
purposes of this Agreement.

4.

INCENTIVE COMPENSATION.

(a)

SHORT-TERM BONUS.  During the Employment Term, the Executive shall have the
opportunity to earn an annual bonus under the Performance Incentive Plan (or a
successor or supplemental annual bonus plan, including, without limitation, any
short-term plan referenced in Section 4(f) hereof) (“PIP”), with a target amount
not less than 160% of the Executive’s Base Salary, based upon the satisfaction
of generally applicable financial criteria (as determined in good faith by the
Board or a committee thereof after consultation with the Executive), with a
higher or lower amount received for higher or lower achievement (the “PlP
Bonus”).  Unless the Executive shall otherwise elect (in accordance with the
requirements of applicable law, including, if applicable, Code Section 409A),
any amount payable under this Section 4(a) shall be paid to the Executive
hereunder not later than March 15 of the calendar year following the year in
respect of which such bonus is payable.

(b)

LONG-TERM INCENTIVE COMPENSATION.  During the Employment Term, the Executive
shall have the opportunity to earn long-term incentive compensation, in such
form and manner as the Board, or a duly authorized committee of the Board, shall
determine,





2




--------------------------------------------------------------------------------

including in cash, Company stock or other Company equity, under the Company’s
Long Term Incentive Plan (or a successor or supplemental long-term incentive
compensation plan) (“LTIP”), with a target amount for the three (3) year cycle
starting in such year not less than the percentage of the Executive’s Base
Salary determined below, and based upon the satisfaction of generally applicable
financial criteria (as determined in good faith by the Board or a committee
thereof after consultation with the Executive), with a higher or lower amount
received for higher or lower achievement (the “LTIP Awards”).  The percentage of
Base Salary referenced in the immediately preceding sentence shall be (i) 225%,
with respect to the cycle commencing in calendar year 2005, (ii) 235%, with
respect to the cycle commencing in calendar year 2006, and (iii) 250%, with
respect to the cycle commencing in each calendar year during the Employment Term
after 2006.  Unless the Executive shall otherwise elect (in accordance with the
requirements of applicable law, including, if applicable, Code Section 409A) or
the LTIP Award expressly specifies another payment date, any amount payable
under this Section 4(b) shall be paid to the Executive hereunder not later than
March 15 of the calendar year following the year in which such LTIP Award ceased
to be subject to a substantial risk of forfeiture.  For the avoidance of doubt,
no portion of the awards referenced in Section 4(c) or 4(d) shall be treated as
being made in respect of the Company’s obligations under this Section 4(b).

(c)

RESTRICTED STOCK UNITS.  

(i)

2003 Grant.  Notwithstanding that this Agreement supersedes the employment
agreement between the Executive and the Company dated as of January 1, 2003, the
terms and conditions of that agreement related to the grant to the Executive of
restricted stock units (the “Initial RSUs”) as set forth in Exhibit A thereto
shall continue in full force and effect, except that the distribution date
referenced in Section 1.4 of such Exhibit A shall be changed to the earlier of
(1) six months and one day following Executive’s “separation from service,” as
such term is defined under Section 409A or (2) the Executive’s date of death,
and the distribution date specified in Section 2.4 of such Exhibit A shall be
the distribution date specified in such Section 1.4.



(ii)

2005 Grant.  The Executive was also granted in the Amended and Restated
Employment Agreement an additional award of restricted stock units (the
“Supplemental RSUs”) in respect of the greatest number of whole units (excluding
fractions) equal to or less than the quotient of (x) $1,000,000 and (y) the
average of the closing prices of the Company’s common stock as reported on the
New York Stock Exchange Composite Tape on the 10 trading days immediately
preceding the Restatement Date (the “Average Value”).  The Supplemental RSUs
shall vest at the conclusion of the three (3) year period commencing on the
Restatement Date, and was issued in accordance with and subject to the terms and
conditions set forth in, Annex A hereto, which shall be amended to comply with
Section 409A as provided in the amended Annex A hereto.

(d)

PERFORMANCE BASED RESTRICTED STOCK UNITS.  The Executive was also granted in the
Amended and Restated Employment Agreement an award of performance based
restricted stock units in respect of the greatest number of whole units
(excluding fractions) equal to or less than the quotient of (x) $500,000 and (y)
the Average Value (the “Performance Based RSUs”).  If the performance criteria
established with respect to performance based





3




--------------------------------------------------------------------------------

restricted stock unit awards granted to other employees of the Company for the
long-term incentive plan 2005-07 performance period (the “2007 PSUs”) are
satisfied (i) at a level that enables a payment in respect of such 2007 PSUs at
or above target levels, the Performance Based RSUs shall vest in full, (ii) at
threshold, one-half of the Performance Based RSUs shall vest or (iii) at a level
above threshold, but below target, the number of Performance Based RSUs that
shall vest shall be determined based on the actual performance achieved, using
calculated pro rata between threshold and target levels (e.g., if the actual
performance is mid-way between the threshold level and the target level of
performance, 75% of the Performance Based RSUs shall vest).  The remaining terms
and conditions of the Performance Based RSUs shall be as specified in Annex B
hereto, which shall be amended to comply with Section 409A as provided in the
amended Annex B hereto.

(e)

FUTURE EQUITY GRANTS.  The Board (or a duly authorized committee thereof) shall
have the authority, in its sole discretion (but subject to the Company’s
governing documents, the terms of any applicable plan, the rules of the New York
Stock Exchange and applicable law), but no obligation, to make such additional
grants or opportunities available on such terms and conditions, in such form and
in such amounts as the Board (or such committee) shall determine.

5.

EMPLOYEE BENEFITS.

(a)

BENEFIT PLANS.  The Executive shall be entitled to participate in any employee
benefit plan of the Company and PLIC, including, but not limited to, equity,
pension, thrift, profit sharing, medical coverage, education, or other
retirement or welfare benefits that the Company or PLIC has adopted or may
adopt, maintain or contribute to, for the benefit of its senior executives, at a
level commensurate with her position within the Company.

(b)

VACATIONS.  The Executive shall be entitled to annual paid vacation, holidays
and floating days in accordance with the Company’s policy applicable to senior
executives, but in no event less than the Executive’s paid vacation, holidays
and floating days in effect prior to the Second Restatement Date, which vacation
may be taken at such times as the Executive elects with due regard to the needs
of the Company.

(c)

PERQUISITES.  The Company shall provide to the Executive, at the Company’s cost,
all perquisites to which other senior executives of the Company generally are
(or become) entitled, and such other perquisites as are suitable to the
character of the Executive’s position with the Company and adequate for the
performance of her duties hereunder, subject to such specific limits on such
perquisites as may from time to time be imposed by the Board.  To the extent
legally permissible, the Company shall not treat such amounts or any of the
following amounts or benefits as income to the Executive.  In any event, the
Executive shall be entitled to receive the following during the Employment Term:

(i)

During the Employment Term, the Executive shall receive all perquisites the
Executive was entitled to receive as Chief Executive Officer of the Company
immediately prior to the Second Restatement Date; provided that (x) any amount
of any benefits to be provided during Executive’s taxable year shall not affect
the benefits to be provided in any other of Executive’s taxable years; (y) the
right to in-kind benefits shall





4




--------------------------------------------------------------------------------

not be subject to liquidation or exchange for another benefit, and (z) the
reimbursement of any eligible expense is made on or before the last day of the
Executive’s taxable year following the taxable year in which the expense was
incurred.  

(ii)

Subject to the ability of the Company to be able to continue to insure such
obligations through the purchase of policies from one or more reputable
insurers, the Company shall provide Executive supplemental disability insurance
benefits which are substantially the same as those provided to the Executive
immediately prior to the Second Restatement Date.

(d)

BUSINESS AND ENTERTAINMENT EXPENSES.  Upon presentation of appropriate
documentation, the Executive shall be reimbursed in accordance with the
Company’s expense reimbursement policy for all reasonable business and
entertainment expenses incurred in connection with the performance of her duties
hereunder.

6.

TERMINATION.  The Executive’s employment and the Employment Term shall terminate
on the first of the following to occur:

(a)

DISABILITY.  Upon 30 days’ written notice by the Company to the Executive of
termination due to Disability, provided that the Executive has not returned to
full-time employment within such 30-day period.  For purposes of this Agreement,
“Disability” shall mean that by reason of physical or mental illness or
incapacity the Executive (i) has been unable to carry out her material duties
pursuant to this Agreement for 180 days or more during any 365-day period and
(ii) has qualified for long-term disability and health coverage under the terms
of the Company’s applicable long-term disability program.  Notwithstanding the
foregoing, in the event that the Executive shall incur a separation from service
from the Company (within the meaning of Code Section 409A and the regulations
and other guidance promulgated thereunder) due to a mental or physical
impairment earlier than the time specified in the immediately preceding
sentence, then the Executive shall be deemed to have terminated employment due
to Disability as of such earlier separation from service.  

(b)

DEATH.  Automatically on the date of death of the Executive.

(c)

CAUSE.  Immediately upon written notice by the Company to the Executive of a
termination for Cause, provided that such notice is given within 90 days after
the Chairman of the Executive Committee or the Audit Committee has actual
knowledge of the Cause event.  “Cause” shall mean (i) the willful misconduct of
the Executive (including, without limitation, a willful material violation of
the Code of Conduct) with regard to the Company that is materially injurious to
the Company (including, without limitation, material financial or reputational
harm); provided, however, that no act or failure to act on the Executive’s part
shall be considered “willful” unless done, or omitted to be done, by the
Executive not in good faith or without reasonable belief that her action or
omission was not adverse to the best interests of the Company; (ii) the willful
and continued failure of the Executive to attempt in good faith to substantially
perform the Executive’s duties with the Company (other that any such failure
resulting from incapacity due to physical or mental illness), which failure is
not remedied within 15 business days after written notice from the Company
specifying the details thereof; or (iii) the conviction of the Executive of (or
the plea by the Executive of guilty or nolo contendere to) any





5




--------------------------------------------------------------------------------

(A) felony or (B) criminal misdemeanor involving fraud, false statements or
misleading omissions, embezzlement, bribery, counterfeiting, extortion or an
intentional wrongful taking, other than in the case of both (A) and (B),
traffic-related offenses or as a result of vicarious liability for acts in which
the Executive, except when acting on advice of counsel, had no direct
involvement and no actual knowledge; provided that the Executive may be
suspended with full compensation and benefits as if she remained in active
service during any period prior to a conviction and after an indictment for such
a felony or misdemeanor; or (iv) the Executive’s disqualification or bar by any
governmental or self-regulatory authority from serving as Chief Executive
Officer of the Company, Chairman of the Board or member of the Board, in each
case, as a result of disciplinary or similar action and after the conclusion of
an appeal from a final administrative determination to a court of first
impression; provided that the Executive may be suspended with full compensation
and benefits as if she remained in active service during any period prior to the
conclusion of such appeal and after such disqualification or bar.

Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated for Cause without (i) advance written notice, provided to the
Executive not less than five business days prior to the date of termination,
setting forth the Company’s intention to consider terminating the Executive,
including a statement of the date of termination and the specific basis for such
consideration for Cause; (ii) an opportunity for the Executive, together with
her counsel, to be heard before the Board before termination and after such
notice; (iii) a duly-adopted resolution of the Board, after such opportunity,
stating that in accordance with the provisions of the next to last sentence of
tins Section 6(d), the actions of the Executive constituted Cause and the basis
thereof; and (iv) a written determination provided by the Board setting forth
the acts and omissions that form the basis of such termination.  The failure to
include any fact in such written determination that contributes to a showing of
Cause does not preclude the Company from asserting that fact in enforcing its
rights under this Agreement, provided that such fact is generally within the
category (of categories (i)-(iv) enumerated in the definition of “Cause” above)
specified as the basis for the Cause termination in the written determination
and provided, further, in the case of assertions within category (ii) of the
definition of “Cause” above, that such later assertion shall not be valid to the
extent that, prior to the Cause termination, the Executive had not been given,
with respect to such assertion, the required notice and right to effect a
remedy.  Any determination by the Board hereunder shall be made by the
affirmative vote of at least a two-thirds majority of the members of the Board
(other than the Executive).  Any purported termination of employment of the
Executive by the Company that does not meet all substantive and procedural
requirements of this Section 6 shall be treated for all purposes under this
Agreement as a termination without Cause.

(d)

WITHOUT CAUSE.  Upon written notice by the Company to the Executive of an
involuntary termination without Cause, other than for death or Disability or on
account of the Executive attaining her Mandatory Retirement Date.  

(e)

GOOD REASON.  Upon written notice by the Executive to the Company of a
termination for Good Reason, provided that such notice is given within 90 days
after the Executive has knowledge of the Good Reason event.  The failure to
include any fact in such written notice that contributes to a showing of Good
Reason does not preclude the Executive from asserting that fact in enforcing her
rights under this Agreement, provided that such later assertion shall not be
valid to the extent that, prior to the Good Reason termination, the Company





6




--------------------------------------------------------------------------------

had not been given, with respect to such assertion, the required notice and
right to correct set forth in the following sentence.  “Good Reason” shall mean,
without the express written consent of the Executive, the occurrence of any of
the following events unless such events are fully corrected in all material
respects by the Company within 30 days following written notification by the
Executive to the Company that she intends to terminate her employment hereunder
for one of the reasons set forth below:

(i)

any reduction or diminution (except temporarily during any period of physical or
mental illness or incapacity) of the Executive’s title as Chief Executive
Officer, or a material reduction or diminution of the Executive’s then
authorities, duties or responsibilities or reporting requirements with the
Company;

(ii)

anyone other than the Executive is elected as the Chairman of the Board, unless
service by the Executive as Chairman is prohibited by applicable law,
regulation, or listing requirements;

(iii)

the assignment to the Executive of duties or responsibilities that are
materially inconsistent with, and adverse to, her position;

(iv)

a material breach by the Company of any provision of this Agreement, including,
but not limited to, any reduction in Base Salary and target levels with respect
to the PIP Bonus (other than any reductions therein expressly permitted under
Section 4(a) of this Agreement) or LTIP Awards, or any failure timely to pay any
part of Executive’s compensation (including Base Salary and any bonus, if any)
when due or to provide the benefits or perquisites contemplated herein;

(v)

the failure of the Company to obtain and deliver to the Executive a reasonably
satisfactory written agreement from any successor to the Company to assume and
agree to perform this Agreement;

(vi)

the Company giving Executive notice pursuant to Section 2 hereof that it does
not want to extend the Employment Term as provided in such Section;

(vii)

the giving of a notice of non-renewal or non-extension by the Company of, or
failure of the Company to elect to extend, after the agreement would otherwise
expire, the change in control agreement then existing between the Company and
the Executive, which event the Executive may treat as a Good Reason Event either
at the time of the giving of the notice or upon the expiration of such change in
control agreement; or

(viii)

the Executive’s no longer serving as a member of the Board unless (a) she
resigned from the Board or (b) service by the Executive as a member of the Board
is prohibited by applicable law, regulation, or listing requirements.

Suspension of the Executive with full compensation and benefits (in accordance
with clause (iii) or (iv) of the definition of “Cause” set forth in the first
paragraph of Section 6(c)) and





7




--------------------------------------------------------------------------------

termination of Executive’s employment on account of her attaining her Mandatory
Retirement Date shall not constitute a basis for a Good Reason termination.

(f)

WITHOUT GOOD REASON.  Upon not less than 10 days’ advance written notice by the
Executive to the Company of the Executive’s voluntary termination of employment
without Good Reason, provided that the Company may, in its sole discretion,
elect to make such termination effective earlier than as of the date that is
specified in such notice.

7.

CONSEQUENCES OF TERMINATION.

(a)

DISABILITY.  In the event the Executive’s employment is terminated as a result
of Disability, the Company shall pay or provide the Executive

(i)

any unpaid Base Salary through the date of termination and any accrued but
unused vacation;

(ii)

any unpaid bonus as declared or, if not then declared, as determined by the
Board in good faith, with respect to any year or years ending prior to the date
of termination, including the PIP Bonus and any LTIP Award for any completed
performance period, which unpaid bonus shall be paid when it would otherwise be
paid in such year of termination;

(iii)

reimbursement for any unreimbursed expenses (in accordance with Section 5(d))
incurred through the date of termination; and

(iv)

all other payments, benefits or fringe benefits to which the Executive may be
entitled under the terms of any applicable compensation arrangement or benefit,
equity or fringe benefit plan or program or grant or this Agreement, in
accordance with the terms thereof (collectively, “Accrued Benefits”).  

In addition, after the Executive’s termination of employment as a result of
Disability, the Executive shall receive:

(y)

a cash payment equal to the PIP Bonus for the year in which termination occurs,
based on the target level payable, at such time in the following year as the PIP
Bonus would otherwise have been paid to her pursuant to Section 4(a); and

(z)

full payment of any LTIP Award granted under this Agreement (or any similar
award made prior to the Second Restatement Date) that is payable upon the
achievement of performance criteria (other than stock price) over a
pre-determined performance period, including, without limitation, the
Performance Based RSUs awarded pursuant to Section 4(d) and any other
performance share award (each such LTIP Award and similar previously granted
award, a “Performance-Based LTIP Award”), with payment for each performance
period determined as if the Executive were a participant for the full term of
each of applicable performance period and paid at target levels, with payment to
be made at the same time such amounts would have been paid to her pursuant to
Section





8




--------------------------------------------------------------------------------

4(b) or 4(d), whichever is applicable, had she continued to be in the Company’s
employment;

provided, however, that notwithstanding subclauses (x) and (y) the excess, if
any, of any PIP Bonus or Performance Based LTIP Award which is payable based on
target over the amount, if any, that would have been payable based on the actual
level of the PIP Bonus or Performance Based-LTIP Award that would have been
earned based on performance shall not be paid prior to six months and one day
following the date of the Executive’s termination of employment (or the date of
Executive’s death, if earlier).  All of the Initial RSUs referenced in Section
4(c) and all of the Supplemental RSUs referenced in Section 4(d) and any other
outstanding unvested equity awards (other than any Performance-Based LTIP
Awards, which are addressed above) held by the Executive shall immediately vest
upon the Executive’s termination as a result of Disability and shall be paid out
in accordance with the terms of the applicable plan or award agreement, and all
vested stock options held by the Executive shall remain exercisable for a period
of two (2) years thereafter, but in no event longer than the stated term of such
options (the “Post-Termination Exercise Period”).

(b)

DEATH.  In the event the Executive’s employment is terminated as a result of the
Executive’s death, the Executive’s estate or legal representative shall receive
the same payments and benefits as if the Executive’s employment were terminated
as a result of Disability (except that she will receive death benefits instead
of disability benefits).

(c)

TERMINATION FOR CAUSE, WITHOUT GOOD REASON OR ON ACCOUNT OF MANDATORY
RETIREMENT.  If the Executive’s employment should be terminated (i) by the
Company for Cause, (ii) by the Executive without Good Reason or (iii) on account
of the Executive attaining her Mandatory Retirement Date, the Company shall pay
to the Executive any Accrued Benefits.  

(d)

TERMINATION WITHOUT CAUSE OR FOR GOOD REASON.  If the Executive’s employment is
terminated by the Company without Cause or by the Executive for Good Reason, the
Company shall pay or provide the Executive with the following payments and
benefits:

(i)

the Accrued Benefits;

(ii)

subject to Section 22(b), an immediate lump sum cash payment (and in all events
not later than 90 days after the date the Executive’s employment terminates)
equal to two (2) times the sum of:

(A)

the Base Salary; and

(B)

the PIP Bonus, based on the greater of (1) the stated target bonus for the year
of termination and (2) the average of the PIP Bonuses (or, for years prior to
2005, the management incentive bonuses) earned by the Executive in the last two
full fiscal years completed prior to termination.





9




--------------------------------------------------------------------------------

(iii)

at such time as PIP Bonuses would be payable to Executive in accordance with
Section 4(a) had she continued in the Company’s employment, a pro-rata portion
of the PIP Bonus the Executive would have earned for the year of her termination
of employment (determined by multiplying the amount of said actual earned bonus
by a fraction, the numerator of which is the number of days during the
applicable year of termination that the Executive was employed by the Company
and the denominator of which is 365);

(iv)

in respect of any Performance-Based LTIP Award for any performance period ending
in the year of Executive’s termination of employment or any performance period
beginning after December 31, 2008 and regardless of when ending, a pro-rata
portion of such Performance-Based LTIP Award, equal to the product of (x) the
actual bonus that would have been earned for that performance period, and (y) a
fraction, the numerator of which is the number of days the Executive was
employed by the Company during the applicable performance period and the
denominator of which is the number of days in such performance period (the “LTIP
Fraction”).  Except as expressly provided in subclause (vi) below, any pro-rated
payment in respect of any Performance-Based LTIP Award, shall be payable to the
Executive at such time in the year following the end of the performance period
as such the Performance-Based LTIP Award would otherwise have been paid to her
pursuant to Section 4(b);

(v)

in respect of each performance period beginning prior to January 1, 2009 and
ending in any year after the year of Executive’s termination of employment, a
pro-rata portion of such Performance-Based LTIP Award, equal to the product of
(x) at least the target amount payable in respect of such Performance-Based LTIP
Award and (y) the LTIP Fraction; provided, however, that the excess, if any, of
any Performance Based LTIP Award which is payable based on target over the
amount, if any, that would have been payable based on the actual level of the
Performance Based-LTIP Award earned based on performance shall not be paid prior
to six months and one day following the date of the Executive’s termination of
employment (or the date of Executive’s death, if earlier);

(vi)

all of the Initial RSUs referenced in Section 4(c)(i), all of the Supplemental
Units referenced in Section 4(c)(ii) and all of the Performance Based RSUs
referenced in Section 4(d) shall immediately vest upon the Executive’s
termination and be payable in accordance with the terms of the applicable plan
or agreement and, with regard to all other equity grants (other than any
Performance-Based LTIP Awards other than the Performance Based RSUs, each of
which is addressed in Section 7(d)(v)), pro rata vesting of the next tranche, to
be vested based upon the relative number of days employed from the prior vesting
date (or grant date if no prior vesting) to the next vesting date and the
Post-Termination Exercise Period and paid in accordance with the terms of the
applicable plan or agreement;

(vii)

the Executive (and, to the extent applicable, the Executive’s dependents) shall
be entitled, after the date of termination until the second anniversary thereof
(the “End Date”), to continue participation in all of the employee and executive
plans providing medical, dental and long-term disability benefits that the
Executive participated





10




--------------------------------------------------------------------------------

in prior to the date of termination, other than supplemental long-term
disability policies, (collectively, the “Continuing Benefit Plans”); provided
that coverage (with regard to medical and dental benefits for the period after
the end of the eighteen (18)-month period following the date of termination)
shall be deemed to be monthly, in-kind payments of the premiums and will be
taxable income to the Executive; and provided further that the participation by
the Executive (and, to the extent applicable, the Executive’s dependents) in any
Continuing Benefit Plan shall cease on the date, if any, prior to the End Date
on which the Executive becomes eligible for benefits under a similar plan,
policy or program of a subsequent employer.  To the extent the plan is a
“self-insured medical reimbursement plan” under Section 105(h) of the Code and
such coverage would be discriminatory thereunder, the premiums (both during and
after the eighteen (18)-month period) shall be treated as taxable income to the
Executive and the Executive shall be grossed-up therefor on a monthly basis at
the same time as the premium is deemed paid, such that the Executive shall have
no after-tax cost therefor or for the gross-up; provided further that any
gross-up that would be paid within the Delay Period (as defined in Section 22
hereof) shall not be paid during such period, but shall be paid immediately
thereafter;

(viii)

subject to Section 22(b), an amount equal to the lump sum value (based on the
actuarial assumptions used under the respective plan) of two years of additional
service and age credit for pension purposes under any qualified or nonqualified
defined benefit type pension plan or arrangement of the Company (with the Base
Salary used as the salary component of “final average earnings” for purposes of
this calculation), which payments shall be made at the same time as the payment
described in subclause (ii) above;

(ix)

subject to Section 22(b), an amount equal to two (2) years of the maximum
Company matching contribution (assuming the Executive deferred the maximum
amount and continued to earn her then current Base Salary) under any type of
qualified or nonqualified deferred compensation plan sponsored by the Company,
which amount shall be paid at the same time as the payment described in
subclause (ii) above;

(x)

notwithstanding the terms and conditions of any such plan, program or
arrangement, if at the time of her termination of employment the Executive shall
not have attained the age generally required to be treated as a retiree (it
being recognized that her service to date is sufficient to meet any service
condition to such status and that it is expected she would attain such age were
her employment to continue for the initial term of this Agreement), the
Executive shall be deemed to have met any and all conditions to qualify for all
rights and benefits available as a retiree under any such plan, program or
arrangement (other than any plan qualified under Section 401(a) of the Code),
and shall be treated as having met the conditions to qualify for retirement for
all purposes under each such plan, program or arrangement (other than any plan
qualified under Section 401(a) of the Code).  Subject to Section 22(b), the
benefits that the Executive would have been able to receive from the Company’s
Section 401(a) plan had she qualified to retire at the date of her termination
will be paid to Executive on a non-qualified basis from the Company’s general
assets until such time as Executive is eligible to receive such benefits from
the Section 401(a) plan.  If the Executive is eligible for retiree status under
the





11




--------------------------------------------------------------------------------

Company’s medical reimbursement plan by reason of this Section 7(d)(ix) (and not
otherwise) and if it is self-insured, the Company shall, instead of providing
coverage for the Executive thereunder for any period after the Executive’s right
to continued coverage under COBRA expires, purchase for the benefit of Executive
an insurance policy that provides the Executive with medical benefits coverage
as close as reasonably available from a reputable provider the coverage to which
she would have been provided to her under the Company’s self-insured plan; and

(xi)

outplacement services at a level commensurate with the Executive’s position for
up to two (2) years after such termination of employment.  For a period of six
(6) months after the Executive’s termination, the Company shall make available
to the Executive office space and secretarial support at a level commensurate
with the Executive’s position.  The Executive shall pay to the Company the cost
of such space and support on a monthly basis.  The Company, at the end of the
six month period shall promptly reimburse the Executive for the amounts so paid.

(e)

RETIREMENT.  To the extent the Executive qualifies to be treated as a “retiree”
under any plan, program, grant or agreement (or to the extent that the Executive
is afforded such status under Section 7(d)(ix)), the Executive shall have the
benefit of said classification with regard to a benefit to the extent that it is
more favorable to the Executive than the provisions otherwise provided herein.  

8.

RELEASE.  Any and all payments made and benefits provided under this Agreement
to the Executive upon termination of employment, including but not limited to,
those referenced in Section 7, shall be contingent upon the full execution of a
general release of all claims by the Executive against the Company and its
affiliates in the form attached hereto as Annex C within sixty (60) days
following such termination of employment, provided that the payment of the
Accrued Benefits shall not be contingent on the execution of such release.

9.

COVENANTS IN FAVOR OF THE COMPANY.

(a)

CONFIDENTIALITY.  The Executive acknowledges that in her employment hereunder
she will occupy a position of trust and confidence.  The Executive shall not,
except as in good faith deemed necessary or desirable by the Executive to
perform her duties hereunder, or as required by applicable law, legal process or
governmental inquiry, without limitation in time or until such information shall
have become public or known in the Company’s industry other than by the
Executive’s unauthorized disclosure, disclose to others or use, whether directly
or indirectly, any Confidential Information.  “Confidential Information” shall
mean information about the Company, its subsidiaries and affiliates, and their
respective employees, clients and customers that is not disclosed by the Company
for financial reporting purposes and that was learned by the Executive in the
course of her employment by the Company, including (without limitation) any
proprietary knowledge, trade secrets, data, formulae, information and client and
customer lists and all papers, resumes, and records (including computer records)
of the documents containing such Confidential Information.

(b)

NON-SOLICITATION OF EMPLOYEES.  The Executive recognizes that she possesses and
will possess confidential information about other employees of the Company





12




--------------------------------------------------------------------------------

relating to their education, experience, skills, abilities, compensation and
benefits, and inter-personal relationships with customers of the Company.  The
Executive recognizes that the information she possesses and will possess about
these other employees is not generally known, is of substantial value to the
Company in developing its business and in securing and retaining customers, and
has been and will be acquired by her because of her business position with the
Company.  The Executive agrees that, during the Employment Term and for a one
(1) year period thereafter, she will not, directly or indirectly, solicit or
recruit any non-administrative or non-clerical employee of the Company whose W-2
earnings for the immediately preceding calendar year were $100,000 or above to
resign from the Company or to accept employment by her or by any other person or
company.  Notwithstanding the foregoing, nothing herein shall prevent the
Executive from:  (i) placing general advertisements or otherwise generally
advertising for employees or (ii) serving as a reference for an employee of the
Company.

(c)

NONDISPARAGEMENT.  During the Employment Term and for a period of one (1) year
following the Executive’s termination of employment, neither the Executive, on
the one hand, nor the Company formally, its senior executives, or a member of
its Board of Directors, on the other hand, shall, directly or indirectly, with
willful intent to damage the other, issue or communicate any public statement,
or statement likely to become public, that is critical of or damaging to the
other (or in the case of communications by the Executive, also any of the
Company’s officers, directors or employees, and, if the Executive is working for
a competitor or a customer, excluding any statements regarding the Company’s
products or services made by such competitor or customer without any direct
involvement of the Executive).  The foregoing shall not be violated by truthful
responses to legal process or governmental inquiry or by the Executive in
carrying out her duties in accordance with this Agreement.  No officer, director
or employee of the Company shall be a third party beneficiary of these
provisions.  

(d)

EQUITABLE RELIEF AND OTHER REMEDIES.  The Executive acknowledges and agrees that
the Company’s remedies at law for a breach or threatened breach of any of the
provisions of this Section would be inadequate and, in recognition of this fact,
the Executive agrees that, in the event of such a breach or threatened breach,
in addition to any remedies at law, the Company shall be entitled to obtain
equitable relief in the form of specific performance, temporary restraining
order, a temporary or permanent injunction or any other equitable remedy which
may then be available.

(e)

REFORMATION.  If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 9 is excessive in duration or scope
or is unreasonable or unenforceable under the laws of that state, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the law of
that state.

(f)

SURVIVAL OF PROVISIONS.  Without effect as to the survival of other provisions
of this Agreement intended to survive the termination or expiration of the
Executive’s employment, the obligations contained in this Section 9 shall
survive the termination or expiration of the Executive’s employment with the
Company and shall be fully enforceable thereafter.





13




--------------------------------------------------------------------------------

10.

ATTORNEY’S FEES.  If the Executive asserts any claim in any contest (whether
initiated by the Executive or by the Company or any of its affiliates) as to the
validity, enforceability or interpretation of arty provision of this Agreement
or to collect amounts she asserts are due hereunder, the Company shall pay the
Executive’s legal and other professional expenses (or cause such expenses to be
paid) incurred in connection with such contest, including, but not limited to,
the Executive’s reasonable attorney’s fees, on a quarterly basis, promptly upon
presentation of proof of such expenses in a form reasonably acceptable to the
Company, which submission shall be made within forty-five (45) days after the
end of such quarter, provided that the Executive shall reimburse the Company for
such amounts (to the extent permitted under applicable law), plus simple
interest thereon at the 90-day United States Treasury Bill rate as in effect
from time to time, compounded annually, if the arbitrator determines that the
Executive’s claims were substantially frivolous or brought in bad faith.  The
Company shall promptly pay the Executive’s reasonable costs of entering into
this Agreement, including the reasonable fees and expenses of her counsel.

11.

ARBITRATION.  Any dispute or controversy arising under or in connection with
this Agreement, other than injunctive relief under Section 9, shall be settled
exclusively by arbitration, conducted before three arbitrators in Hartford,
Connecticut in accordance with the Commercial Arbitration Rules of the American
Arbitration Association then in effect (with the Company and the Executive each
being entitled to select one arbitrator and the two arbitrators selecting the
third).  The decision of the arbitrators will be final and binding upon the
parties hereto.  Judgment may be entered on the arbitrator’s award in any court
having jurisdiction.  Nothing herein shall limit either the right of the Company
or the Executive to seek injunctive relief in a court of applicable
jurisdiction.  The Company shall bear the cost of the arbitration (including,
without limitation, arbitrators’ fees) provided that the Executive shall
reimburse the Company for one half of such amounts (to the extent permitted
tinder applicable law), plus simple interest thereon at the 90-day United States
Treasury Bill rate as in effect from time to time, compounded annually, if the
arbitrator determines that the Executive’s claims were substantially frivolous
or brought in bad faith.

12.

INDEMNIFICATION.  In addition to any other rights of indemnification of the
Executive, the Company hereby covenants and agrees to promptly indemnify the
Executive (or, in the event of her death, her heirs, executors, administrators
or legal representatives) and hold her harmless, in each case to the fullest
extent permitted by law, against and in respect to any and all actions, suits,
proceedings, claims, demands, judgments, costs, expenses (including attorney’s
fees), penalties, fines, settlements, losses, and damages resulting from, or in
connection with, the Executive’s employment with the Company, including but not
limited to as an officer and director of any subsidiary or parent or as a
fiduciary of any employee benefit plan.  The Company, within 10 days of
presentation of invoices, shall advance to the Executive reimbursement of all
legal fees and disbursements reasonably incurred by the Executive in connection
with any potentially indemnifiable matter; provided, however, that such invoices
shall be submitted not later than the December 1 following the year in which
such legal services were rendered, and that to the extent required by applicable
law, in order to receive such advanced fees and disbursements, the Executive
must first sign an undertaking reasonably satisfactory to the Company that she
will promptly repay to the Company all advanced fees and disbursements in the
event it is finally determined in accordance with law that the Executive





14




--------------------------------------------------------------------------------

cannot be indemnified for the matter at issue under applicable law.  The burden
of proving that indemnification of the Executive is not permissible at law shall
be on the Company.

13.

LIABILITY INSURANCE.  The Company shall cover the Executive under directors and
officers liability insurance both during and, while potential liability exists
(but no less than six (6) years), after the termination or expiration of this
Agreement in the same amount and to the same extent, if any, as the Company
covers its other officers and directors.

14.

FULL SETTLEMENT.  Except as set forth in this Agreement, the obligation of the
Company to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any circumstances,
including without limitation, set-off counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive or
others.  In no event shall the Executive be obliged to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement, nor shall the amount of
any payment hereunder be reduced by any compensation earned by the Executive as
a result of employment by another employer (except as expressly set forth herein
with respect to health benefits).

15.

SURVIVAL.  The respective rights and obligations of the parties hereunder,
including, without limitation, Sections 7, 9, 10, 11, 12 and 13 hereof, shall
survive the termination of the Executive’s employment to the extent necessary to
the agreed preservation of such rights and obligations.

16.

NO ASSIGNMENTS.

(a)

This Agreement is personal to each of the parties hereto.  Except as provided in
subsection (b) below, no party may assign or delegate any rights or obligations
hereunder without first obtaining the written consent of the other party hereto
and any assignment in contravention of this Section 16(a) shall be void.

(b)

The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.  As used in
this Agreement, the “Company” shall mean the Company and any successor to its
business and/or assets, which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

(c)

This Agreement shall inure to the benefit of and be enforceable by the Executive
and her personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If the Executive should
die while any amount would still be payable to her hereunder had she continued
to live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to her estate.

17.

NOTICE.  For the purpose of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (i) on the date of delivery if delivered by hand, (ii) on the
date of transmission, if delivered by





15




--------------------------------------------------------------------------------

confirmed facsimile, (iii) on the first business day following the date of
deposit if delivered by guaranteed overnight delivery service, or (iv) on the
fourth business day following the date delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

If to the Executive:

At the address (or to the facsimile number) shown on the records of the Company

If to the Company:

The Phoenix Companies, Inc.
One American Row
Hartford, CT 06102
Attention:  General Counsel

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

18.

REPRESENTATIONS.

(a)

The Company represents and warrants that there is no legal or other impediment
or limitation to the Company’s performance of its obligations.

(b)

The Executive represents and warrants to the Company that she has the legal
right to enter into this Agreement and to perform all of the obligations on her
part to be performed hereunder in accordance with its terms and that she is not
a party to any agreement or understanding, written or oral, that could prevent
her form entering into this Agreement or performing all of her obligations
hereunder.

19.

MISCELLANEOUS.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed, in the case of a modification, by the Executive and the Company,
and, in the case of a waiver or discharge, by the party that would have
benefited from the provision waived or discharged.  No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
patty shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.  Except as otherwise expressly
provided in Section 4(c), this Agreement together with all exhibits hereto sets
forth the entire agreement of the parties hereto in respect of the subject
matter contained herein, and this Agreement shall supersede any prior written
agreement entered into between the parties with respect to the subject matter
hereof (including, without limitation, the employment agreement dated January 1,
2003), other than the employment continuation agreement entered into between the
Company and the Executive as of the date hereof.  Furthermore, without limiting
the generality of the immediately preceding sentence, and except as otherwise
expressly provided in Section 4(c), the Executive hereby for herself and for her
heirs, executors, administrators, trustees, legal representatives and assigns,
forever releases and discharges the Company and its past, present and future
parent entities,





16




--------------------------------------------------------------------------------

subsidiaries, divisions, affiliates and related business entities, successors
and assigns, assets, employee benefit plans or funds, and any of its or their
respective past, present and/or future directors, officers, fiduciaries, agents,
trustees, administrators, employees and assigns, whether acting on behalf of the
Company or in their individual capacities from any and all claims, demands,
causes of action, fees and liabilities of any kind whatsoever, whether known or
unknown, which the Executive ever had, now has, or may have pursuant to the
employment agreement dated January 1, 2003 and the Amended and Restated
Employment Agreement dated May 18, 2005.  No agreements or representations, oral
or otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.
 The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Connecticut applicable to
agreements made and to be performed entirely within such state.  To the extent
determined by the Board from time to time, decisions with respect to the
Executive’s compensation (or otherwise with respect to the Executive) that this
Agreement provides shall be made by the Board, may alternatively be made by a
committee of the Board or by the outside and/or non-employee members of the
Board.  The Company may withhold from all payments due to the Executive (or her
beneficiary or estate) hereunder all taxes which, by applicable federal, state,
local or other law, the Company is required to withhold therefrom.  To the
extent obligations of the Company under this Agreement are fulfilled by a
subsidiary of the Company, such obligations shall be treated as fulfilled by the
Company.

20.

SECTION HEADINGS.  The section headings used in this Agreement are included
solely for convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.

21.

CHANGE OF CONTROL AGREEMENT.  The Company agrees that it shall (i) take no
action to revoke or modify the terms of the change of control agreement between
the Executive and the Company, dated as of January 1, 2008 (as amended), in a
manner that would be adverse to the Executive, unless the Executive otherwise
consents in writing, and (ii) make available to the Executive any enhancements
to the form of change of control agreement made available to any senior officer
of the Company, on terms and conditions no less favorable to the Executive than
are available to such other officers.  It is expressly agreed and understood
that the Company shall not be in breach of the commitment set forth in the
preceding sentence if the terms of any enhancement in the change of control
benefits for any senior officer are conditioned upon and otherwise coupled with
a reduction in benefits or other concessions and the Executive is offered, but
declines to accept, the enhancement on the terms offered.

22.

SECTION 409A.  

(a)

The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith or to qualify for
any available exemption therefrom.  If any provision of this Agreement (or of
any award of compensation, including equity compensation or benefits) would
cause the Executive to incur any additional tax or interest under Section 409A,
the Company shall, after consulting with the Executive, reform such provision to
try to comply with Section 409A through good faith modifications to the minimum
extent reasonably appropriate to conform with Section 409A.  To the extent that
any provision





17




--------------------------------------------------------------------------------

hereof is modified in order to comply with Section 409A, such modification shall
be made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to the Executive and the
Company of the applicable provision without violating the provisions of Section
409A.

(b)

Notwithstanding any provision to the contrary in this Agreement, because
Executive is expected to be a “specified employee” within the meaning of that
term under Section 409A(a)(2)(B), with regard to any payment or the provision of
any benefit that is specified as subject to this Section or is otherwise
deferred compensation subject to the provisions of Section 409A that is payable
on account of the Executive’s separation from service, such payment or benefit
shall not be made or provided (subject to the last sentence of this Section
22(b)) prior to the earlier of (i) the expiration of the six (6)-month period
measured from the date of the Executive’s “separation from service” (as such
term is defined under Section 409A), and (ii) the date of Executive’s death (the
“Delay Period”).  Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section 22(b) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to the Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
 For purposes of this Agreement, to the extent that any compensation due
hereunder is payable in installments, each such installment shall be deemed to
be a separate payment, and to the extent that any provision under this Agreement
specifies a payment period with reference to a number of days, the actual date
of payment within the specified period shall be within the sole discretion of
the Company.  Notwithstanding anything else contained herein to the contrary,
(x) any amount of expenses eligible for reimbursement, or benefits to be
provided, during Executive’s taxable year shall not affect the expenses eligible
for reimbursement, or benefits to be provided, in any other of Executive’s
taxable years; (y) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (z) the
reimbursement of any eligible expense is made on or before the last day of the
Executive’s taxable year following the taxable year in which the expense was
incurred.

23.

SEVERABILITY.  The provisions of this Agreement shall be deemed severable and
the invalidity of unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

24.

COUNTERPARTS.  This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instruments.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

THE PHOENIX COMPANIES, INC.

 

 

 

 

 

 

 

By:

/s/ BONNIE J. MALLEY

 

Title:

EVP HR





18




--------------------------------------------------------------------------------




 

 

 

 

 

/s/ DONA D. YOUNG

 

 

Dona D. Young




The undersigned hereby agrees that it is jointly and severally liable with the
Company for the Company’s obligations under this Agreement to the extent
permitted by applicable law.  To the extent obligations of the Company under
this Agreement are fulfilled by the undersigned, such obligations shall be
treated as fulfilled by the Company.

 

PHOENIX LIFE INSURANCE COMPANY

 

 

 

 

 

 

 

By:

/s/ BONNIE J. MALLEY

 

Title:

EVP HR








19




--------------------------------------------------------------------------------







ANNEX A

TERMS OF RESTRICTED STOCK UNITS

This Annex sets forth the terms of Restricted Stock Units to be awarded to you
(your “Award”) under your Amended and Restated Employment Agreement, dated May
18, 2005  (the “Agreement”), with The Phoenix Companies, Inc. (the “Company”),
as modified by the Second Amended and Restated Employment Agreement dated August
__, 2007.

ARTICLE I
RESTRICTED STOCK UNITS

Section 1.1.

Restricted Stock Unit.  “Restricted Stock Unit” means the right to receive one
share of common stock of the Company, par value $0.01 per share (“Common
Shares”) subject to the terms of this Annex.  Under the Agreement, the Company
is awarding you the greatest number of whole Restricted Stock Units that is
equal to or less than the quotient of (i) $1,000,000 divided by (ii) the average
of the closing prices of the Company’s common stock as reported on the New York
Stock Exchange Composite Tape on the 10 trading days immediately preceding May
18, 2005.  The date of your award is May 18, 2005 (the “Grant Date”).

Section 1.2.

Vesting.  Your Restricted Stock Units will vest on the earlier of (a) the
conclusion of the three-year period commencing on the Grant Date, (b) the
occurrence of a Change in Control (as defined in the Employment Continuation
Agreement entered into between you and the Company, dated as of January 1, 2003,
or any successor agreement thereto), (c) the termination of your employment as a
result of your death or Disability (as defined in the Agreement) or (d) a
termination of your employment by the Company without Cause or by you for Good
Reason (as each such term is defined in the Agreement).  Any shares of Common
Stock issuable in respect of your vested Restricted Stock Units shall be
distributed to you at the time following your separation from service specified
in Section 1.4.

Section 1.3.

Termination of Employment.  If your employment with the Company terminates for
any reason and your Restricted Stock Units do not vest on or before the date of
your termination in accordance with Section 1.2, your Restricted Stock Units
shall be forfeited and you shall have no rights thereunder or hereunder.

Section 1.4.

Common Shares Issued Upon Separation from Service.  If your Restricted Stock
Units vest pursuant to Section 1.2, the Common Shares that underlie your
Restricted Stock Units shall be distributed to you upon your “separation from
service” (as such term is defined under Section 409A of the Code); provided that
if at the time of your “separation from service,” you are a “specified employee”
(within the meaning of Section 409A of the Code), the Common Shares that
underlie your Restricted Stock Units will be issued on the earlier of (a) six
months and one day (or, if such day is not a business day, the next business
day) after your “separation from service” with the Company or (b) the date of
your death.  The period beginning on the Grant Date and ending on the date
specified herein for distribution is referred to in this Annex as the
“Restricted Period.”  No Common Shares will be issued at the time your Award is
granted, and the Company will not be required to set aside a fund for the
payment of your Award.











--------------------------------------------------------------------------------







ARTICLE II
RIGHTS AND SETTLEMENT

Section 2.1.

Rights as a Shareholder.  Your Restricted Stock Units will not give you any
right to vote on any matter submitted to the Company’s stockholders.  You will
have voting rights with respect to the Common Shares that underlie your
Restricted Stock Units only after the shares have actually been issued to you.

Section 2.2.

Restrictions on Transferability.  You will not have any right to sell, assign,
transfer, pledge, hypothecate or otherwise encumber your Restricted Stock Units.
 Any attempt to effect any of the preceding in violation of this Section 2.2,
whether voluntary or involuntary, will be void.

Section 2.3.

Dividend Equivalents.  The Company will credit each of your Restricted Stock
Units with Dividend Equivalents from the date your Award is granted to the end
of the Restricted Period.  A “Dividend Equivalent” is, at the time the Company
pays any cash dividend on its Common Shares, an amount equal to the cash
dividend per Common Share multiplied by the number of Common Shares then
underlying each Restricted Stock Unit.

Section 2.4.

Settlement of Your Restricted Stock Units.

(a)

Promptly after the end of the Restricted Period, the Company will deliver to you
the number of Common Shares then underlying your vested Restricted Stock Units,
together with any Dividend Equivalents credited to them, with interest on such
Dividend Equivalents for each “Crediting Period” during the Restricted Period at
the mid-term Applicable Federal Rate (as determined under Section 1274(d) of the
Code, in effect on the first day of such Crediting Period.  A Crediting Period
shall mean August 1 of one calendar year to July 31 of the subsequent calendar
year (or, if earlier, the date on which final distribution is made hereunder in
respect of the Restricted Stock Units), provided that interest shall be credited
with respect to each Dividend Equivalent only from the date it is first credited
hereunder.  

(b)

For the purpose of assuring that you do not acquire beneficial ownership of any
Common Shares within the meaning of Section 7312(w) of the New York Insurance
Law, as in effect on the date of the demutualization that occurred on June 25,
2001 of Phoenix Home Life Mutual Insurance Company pursuant to a plan of
reorganization approved by the New York State Superintendent of Insurance under
Section 7312 of the New York Insurance Law (the “Demutualization”),
notwithstanding anything in this Annex to the contrary, in no event will any
Common Shares attributable to the Restricted Stock Units granted to you be
issued before the fifth anniversary of the Demutualization.

Section 2.5.

Adjustment Due to Change in Capitalization.  If any Adjustment Event occurs from
the date your Award is granted to the end of the Restricted Period, the number
of Common Shares underlying each Restricted Stock Unit will be proportionately
adjusted to reflect, as deemed equitable and appropriate by the Company, the
Adjustment Event.  In any merger, consolidation, reorganization, liquidation,
dissolution or other similar transaction, each





2







--------------------------------------------------------------------------------







Restricted Stock Unit shall pertain to the securities and other property to
which a holder of the number of Common Shares underlying the Restricted Stock
Unit would have been entitled to receive in connection with such event.  If, as
a result of any Adjustment Event, your Restricted Stock Units represent the
right to receive cash in whole or in part (other than as a result of Dividend
Equivalents), then the Company will promptly pay you such cash on the
distribution date specified in Section 1.4..  An “Adjustment Event” means any
stock dividend, stock split or share combination of, or extraordinary cash
dividend on, the Common Shares or recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, exchange of shares, warrants or
rights offering to purchase Common Shares at a price substantially below fair
market value, or other similar event affecting the Common Shares.

ARTICLE III
ADMINISTRATION

Section 3.1.

Administration.  The Company is authorized to reasonably interpret in good faith
your Award and this Annex and to make all other reasonable determinations in
good faith necessary or advisable for the administration and interpretation of
your Award to carry out its provisions and purposes, provided that such
interpretation or determination shall be consistent with the interpretation or
determination made by the Company with respect to senior management under other
similar equity compensation plans.  Determinations, interpretations or other
actions made or taken by the Company pursuant to the provisions of this Annex
shall be final, binding and conclusive for all purposes and upon all persons.
 The Company may consult with legal counsel, who may be regular counsel to the
Company, and shall not incur any liability for any action taken in good faith in
reliance upon the advice of counsel.  Notwithstanding anything else contained in
this Section 3.1 to the contrary, any determination made under the Agreement
regarding whether your employment has been terminated by the Company with or
without Cause or by you for Good Reason shall be dispositive for purposes of
determining your rights in respect of your Award.

ARTICLE IV
MISCELLANEOUS

Section 4.1.

Payment on Death.  If any amounts are payable under your Award after you die,
the Company will pay them to your estate.

Section 4.2.

Tax Withholding.  The Company will have the power to withhold, or require you to
remit to the Company promptly upon notification of the amount due, an amount
sufficient to satisfy Federal, state and local withholding tax requirements with
respect to your Award (or settlement thereof), and the Company may defer payment
of cash or issuance or delivery of Common Shares until such requirements are
satisfied.  The Company may, in its discretion, permit you to elect, subject to
such conditions as the Company shall impose (a) to have Common Shares
deliverable in respect of your Award withheld by the Company or (b) to deliver
to the Company previously acquired Common Shares, in each case, having a fair
market value sufficient to satisfy your statutory minimum Federal, state and
local tax obligation associated with the transaction.





3







--------------------------------------------------------------------------------







Section 4.3.

Common Shares Subject to this Award.  The Common Shares to be delivered in
connection with your Award may consist, in whole or in part, of Common Shares
held in treasury or authorized but unissued Common Shares, not reserved for any
other purpose.

Section 4.4.

Successor.  The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company, if your Restricted Stock Units remain
outstanding, to unconditionally assume the obligations of the Company with
respect to your Restricted Stock Units in writing and will provide a copy of the
assumption to you.

Section 4.5.

Requirements of Law.  The granting of your Award and the issuance of Common
Shares will be subject to all applicable laws, rules and regulations, and to
such approvals by any governmental agencies or national securities exchanges as
may be required.

Section 4.6.

No Impact on Benefits.  Your Award will not be compensation for purposes of
calculating your rights under any employee benefit plan.

Section 4.7.

Instrument and Securities Law Compliance.  The Company shall have the authority
to determine the instruments by which your Award shall be evidenced.
 Instruments evidencing your Award may contain such other provisions, not
inconsistent with this Annex, as the Company deems advisable.  In addition, any
Common Shares issued in connection with your Award shall be registered with the
SEC at the expense of the Company for resale on or before the first day on which
you may transfer the shares under the Award (or such later date as yon request)
unless such shares are eligible for sale by you pursuant to Rule 144 (k) of the
Securities Act of 1933 (or any successor provision) in the opinion of your
counsel, which registration shall be in a form reasonably acceptable to you,
shall be subject to your reasonable prior review and comments, shall remain
effective until all Common Shares subject to the Award have been sold (but need
not be effective for more than 365 days after first day on which you may
transfer the Common Shares subject to your Award or, if applicable, such later
date as to which you shall have requested effectiveness) and the Company and you
shall, prior to the effectiveness of the registration, enter into a customary
registration rights agreement which will contain provisions, among other things,
requiring the Company to indemnify you and any third persons reasonably
requested by you in connection with the sale of any Common Shares and reimburse
you for your reasonable out-of-pocket expenses (other than underwriting
discounts) in connection therewith and will contain customary black-out periods.
 In the event of your death, or other permitted private transfer of the Common
Shares, all of your rights in this Section 4.7 shall be transferred to your
estate or other transferee.

Section 4.8.

Disputes.  This Annex and your Award are subject to the provisions of Section 11
of the Agreement:

Section 4.9.

Governing Law.  The validity, interpretation, construction and performance of
this Annex and your Award shall be governed by the laws of the State of
Connecticut applicable to agreements made and to be performed entirely within
such State.





4







--------------------------------------------------------------------------------







ANNEX B

TERMS OF PERFORMANCE BASED RESTRICTED STOCK UNITS

This Annex sets forth the terms of Performance Based Restricted Stock Units to
be awarded to you (your “Award”) under your Amended and Restated Employment
Agreement, dated May 18, 2005 (the “Agreement”) with The Phoenix Companies, Inc.
(the “Company”).

ARTICLE I
PERFORMANCE BASED RSUS

Section 1.1.

Performance Based RSUs.  “Performance Based RSU” means the right to receive one
share of common stock of the Company, par value $0.01 per share (“Common
Shares”) subject to the terms of this Annex.  Under the Agreement, the Company
is awarding you the greatest number of whole Performance Based RSUs that is
equal to or less than the quotient of (i) $500,000 divided by (ii) the average
of the closing prices of the Company’s common stock as reported on the New York
Stock Exchange Composite Tape on the 10 trading days immediately preceding May
18, 2005.  The date of your award is May 18, 2005 (the “Grant Date”).  To the
extent that the Performance Based RSUs shall not have become vested on or before
December 31, 2007 as provided in Section 1.2 of this Annex, such Performance
Based RSUs shall be forfeited as of that date and you shall no further rights
thereunder or hereunder; it being understood, however, that the actual
determination as to whether such Performance Based RSUs shall vest on December
31, 2007 pursuant to Section 1.2 (a) will not be made until sometime in the
first quarter of 2008 and that such determination shall be given effect as of
December 31, 2007 for purposes of this Article I of this Agreement.

Section 1.2.

Vesting.   The Performance Based RSUs awarded hereby shall vest on December 31,
2007 to the extent that the performance criteria applicable for the three-year
period 2005-2007 with respect to performance share awards made to other
employees of the Company on January 1, 2005 (the “2007 PSUs”) have been
achieved, with the number of your Performance Based RSUs that shall vest based
on such performance to be determined as provided in the next sentence.  If the
applicable performance criteria have been achieved (i) at a level that enables
payment in respect of such 2007 PSUs at or above target levels, the Performance
Based RSUs shall vest in full, (ii) at threshold, one-half of the Performance
Based RSUs shall vest or (iii) at a level above threshold, but below target, the
number of Performance Based RSUs that shall vest  shall be determined based on
the actual performance achieved, using calculated pro rata between threshold and
target levels (e.g., if the actual performance is mid-way between the threshold
level and the target level of performance, 75% of the Performance Based RSUs
shall vest).  Your Performance Based RSUs will also vest in full on  the
occurrence on or before December 31, 2007 of  (i) a Change in Control (as
defined in the Employment Continuation Agreement entered into between you and
the Company, dated as of January 1, 2003, or any successor agreement thereto) or
(ii) the termination of your employment (a) as a result of your death or
Disability, (b) by the Company without Cause or (c) by you for Good Reason (as
each such term is defined in the Agreement).  Any shares of Common Stock
issuable in respect of your vested Performance Based RSUs shall be distributed
to you at the time following your separation from service specified in Section
1.4.  











--------------------------------------------------------------------------------







Section 1.3.

Termination of Employment.  If your employment with the Company terminates for
any reason and your Performance Based RSUs do not vest on or before the date of
your termination in accordance with Section 1.2, your Performance Based RSUs
shall be forfeited and you shall have no rights thereunder or hereunder.

Section 1.4.

Common Shares Issued Upon Separation from Service.  If your Performance Based
RSUs vest pursuant to Section 1.2, the Common Shares that underlie your
Performance Based RSUs shall be distributed to you upon your “separation from
service” (as such term is defined under Section 409A of the Code); provided that
if at the time of your “separation from service,” you are a “specified employee”
(within the meaning of Section 409A of the Code), the Common Shares that
underlie your Performance Based RSUs will be issued on the earlier of (a) six
months and one day (or, if such day is not a business day, the next business
day) after your “separation from service” with the Company or (b) the date of
your death.  The period beginning on the Grant Date and ending on the date
specified herein for distribution is referred to in this Annex as the
“Restricted Period.”  No Common Shares will be issued at the time your Award is
granted, and the Company will not be required to set aside a fund for the
payment of your Award.

ARTICLE II
RIGHTS AND SETTLEMENT

Section 2.1.

Rights as a Shareholder.  Your Performance Based RSUs will not give you any
right to vote on any matter submitted to the Company’s stockholders.  You will
have voting rights with respect to the Common Shares that underlie your
Performance Based RSUs only after the shares have actually been issued to you.

Section 2.2.

Restrictions on Transferability.  You will not have any right to sell, assign,
transfer, pledge, hypothecate or otherwise encumber your Performance Based RSUs.
 Any attempt to effect any of the preceding in violation of this Section 2.2,
whether voluntary or involuntary, will be void.

Section 2.3.

Dividend Equivalents.  The Company will credit each of your Performance Based
RSUs with Dividend Equivalents from the date your Award is granted to the end of
the Restricted Period.  A “Dividend Equivalent” is, at the time the Company pays
any cash dividend on its Common Shares, an amount equal to the cash dividend per
Common Share multiplied by the number of Common Shares then underlying each
Performance Stock Unit.

Section 2.4.

Settlement of Your Performance Based RSUs.

(a)

Promptly after the end of the Restricted Period, the Company will deliver to you
the number of Common Shares then underlying your vested Performance Based RSUs,
together with any Dividend Equivalents credited to them, with interest on such
Dividend Equivalents for each “Crediting Period” during the Restricted Period at
the mid-term Applicable Federal Rate (as determined under Section 1274(d) of the
Code), in effect on the first day of such Crediting Period.  A Crediting Period
shall mean August 1 of one calendar year to July 31 of the subsequent calendar
year (or, if earlier, the date of on which final distribution is made hereunder
in respect of the Performance Based





2




--------------------------------------------------------------------------------







RSUs), provided that interest shall be credited with respect to each Dividend
Equivalent only from the date it is first credited hereunder.

(b)

For the purpose of assuring that you do not acquire beneficial ownership of any
Common Shares within the meaning of Section 7312(w) of the New York Insurance
Law, as in effect on the date of the demutualization that occurred on June 25,
2001 of Phoenix Home Life Mutual Insurance Company pursuant to a plan of
reorganization approved by the New York State Superintendent of Insurance under
Section 7312 of the New York Insurance Law (the “Demutualization”),
notwithstanding anything in this Annex to the contrary, in no event will any
Common Shares attributable to the Performance Based RSUs granted to you be
issued before the fifth anniversary of the Demutualization.

Section 2.5.

Adjustment Due to Change in Capitalization.  If any Adjustment Event occurs from
the date your Award is granted to the end of the Restricted Period, the number
of Common Shares underlying each Performance Stock Unit will be proportionately
adjusted to reflect, as deemed equitable and appropriate by the Company, the
Adjustment Event.  In any merger, consolidation, reorganization, liquidation,
dissolution or other similar transaction, each Performance Stock Unit shall
pertain to the securities and other property to which a holder of the number of
Common Shares underlying the Performance Stock Unit would have been entitled to
receive in connection with such event.  If, as a result of any Adjustment Event,
your Performance Based RSUs represent the right to receive cash in whole or in
part (other than as a result of Dividend Equivalents), then the Company will
promptly pay you such cash on the distribution date specified in Section 1.4.
 An “Adjustment Event” means any stock dividend, stock split or share
combination of, or extraordinary cash dividend on, the Common Shares or
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, exchange of shares, warrants or rights offering to purchase Common
Shares at a price substantially below fair market value, or other similar event
affecting the Common Shares.

ARTICLE III
ADMINISTRATION

Section 3.1.

Administration.  The Company is authorized to reasonably interpret in good faith
your Award and this Annex and to make all other reasonable determinations in
good faith necessary or advisable for the administration and interpretation of
your Award to carry out its provisions and purposes, provided that such
interpretation or determination shall be consistent with the interpretation or
determination made by the Company with respect to senior management under other
similar equity compensation plans.  Determinations, interpretations or other
actions made or taken by the Company pursuant to the provisions of this Annex
shall be final, binding and conclusive for all purposes and upon all persons.
 The Company may consult with legal counsel, who may be regular counsel to the
Company, and shall not incur any liability for any action taken in good faith in
reliance upon the advice of counsel.  Notwithstanding anything else contained in
this Section 3.1 to the contrary, any determination made under the Agreement
regarding whether your employment has been terminated by the Company with or
without Cause or by you for Good Reason shall be dispositive for purposes of
determining your rights in respect of your Award.





3




--------------------------------------------------------------------------------







ARTICLE IV
MISCELLANEOUS

Section 4.1.

Payment on Death.  If any amounts are payable under your Award after you die,
the Company will pay them to your estate.

Section 4.2.

Tax Withholding.  The Company will have the power to withhold, or require you to
remit to the Company promptly upon notification of the amount due, an amount
sufficient to satisfy Federal, state and local withholding tax requirements with
respect to your Award (or settlement thereof), and the Company may defer payment
of cash or issuance or delivery of Common Shares until such requirements are
satisfied.  The Company may, in its discretion, permit you to elect, subject to
such conditions as the Company shall impose (a) to have Common Shares
deliverable in respect of your Award withheld by the Company or (b) to deliver
to the Company previously acquired Common Shares, in each case, having a fair
market value sufficient to satisfy your statutory minimum Federal, state and
local tax obligation associated with the transaction.

Section 4.3.

Common Shares Subject to this Award.  The Common Shares to be delivered in
connection with your Award may consist, in whole or in part, of Common Shares
held in treasury or authorized but unissued Common Shares, not reserved for any
other purpose.

Section 4.4.

Successor.  The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company, if your Performance Based RSUs remain
outstanding, to unconditionally assume the obligations of the Company with
respect to your Performance Based RSUs in writing and will provide a copy of the
assumption to you.

Section 4.5.

Requirements of Law.  The granting of your Award and the issuance of Common
Shares will be subject to all applicable laws, rules and regulations, and to
such approvals by any governmental agencies or national securities exchanges as
may be required.

Section 4.6.

No Impact on Benefits.  Your Award will not be compensation for purposes of
calculating your rights under any employee benefit plan.

Section 4.7.

Instrument and Securities Law Compliance.  The Company shall have the authority
to determine the instruments by which your Award shall be evidenced.
 Instruments evidencing your Award may contain such other provisions, not
inconsistent with this Annex, as the Company deems advisable.  In addition, any
Common Shares issued in connection with your Award shall be registered with the
SEC at the expense of the Company for resale on or before the first day on which
you may transfer the shares under the Award (or such later date as yon request)
unless such shares are eligible for sale by you pursuant to Rule 144 (k) of the
Securities Act of 1933 (or any successor provision) in the opinion of your
counsel, which registration shall be in a form reasonably acceptable to you,
shall be subject to your reasonable prior review and comments, shall remain
effective until all Common Shares subject to the Award have been sold (but need
not be effective for more than 365 days after first day on which you may
transfer the Common Shares subject to your Award or, if applicable, such later
date as to which you shall have requested effectiveness) and the Company and you
shall, prior to the effectiveness of the





4




--------------------------------------------------------------------------------







registration, enter into a customary registration rights agreement which will
contain provisions, among other things, requiring the Company to indemnify you
and any third persons reasonably requested by you in connection with the sale of
any Common Shares and reimburse you for your reasonable out-of-pocket expenses
(other than underwriting discounts) in connection therewith and will contain
customary black-out periods.  In the event of your death, or other permitted
private transfer of the Common Shares, all of your rights in this Section 4.7
shall be transferred to your estate or other transferee.

Section 4.8.

Disputes.  This Annex and your Award are subject to the provisions of Section 11
of the Agreement:

Section 4.9.

Governing Law.  The validity, interpretation, construction and performance of
this Annex and your Award shall be governed by the laws of the State of
Connecticut applicable to agreements made and to be performed entirely within
such State.





5




--------------------------------------------------------------------------------







ANNEX C

AGREEMENT AND GENERAL RELEASE

Agreement and General Release (“Agreement”), by and between Dona D. Young
(“Employee” or “you”) and The Phoenix Companies, Inc. (the “Company”).

1.

As soon as practicable following the Effective Date of this Agreement and in
exchange for your waiver of claims against the Company Entities (as defined
below) and compliance with other terms and conditions of this Agreement, the
Company agrees to provide you with the payments and benefits provided in Section
7 of your Third Amended and Restated Employment Agreement with the Company,
dated August __, 2007 (the “Employment Agreement”).

2.

(a)

In consideration for the payments and benefits to be provided to you pursuant to
paragraph 1 above, you, for yourself and for your heirs, executors,
administrators, trustees, legal representatives and assigns (hereinafter
referred to collectively as “Releasors”), forever release and discharge the
Company and its past, present and future parent entities, subsidiaries,
divisions, affiliates and related business entities, successors and assigns,
assets, employee benefit plans or funds, and any of its or their respective
past, present and/or future directors, officers, fiduciaries, agents, trustees,
administrators, employees and assigns, whether acting on behalf of the Company
or in their individual capacities (collectively the “Company Entities”) from any
and all claims, demands, causes of action, fees and liabilities of any kind
whatsoever, whether known or unknown, which you ever had, now have, or may have
against any of the Company Entities by reason of any act, omission, transaction,
practice, plan; policy, procedure, conduct, occurrence, or other matter related
to your employment by (including, but not limited to, termination thereof) the
Company Entities up to and including the date on which.  you sign this
Agreement, except as provided in subsection (c) below.

(b)

Without limiting the generality of the foregoing, this Agreement is intended to
and shall release the Company Entities from any and all claims, whether known or
unknown, which Releasors ever had, now have, or may have against the Companies
Entities arising out of your employment or termination thereof, including, but
not limited to:  (i) any claim under the Age Discrimination in Employment Act,
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act,
the Employee Retirement Income Security Act of 1974 (excluding claims for
accrued, vested benefits under any employee benefit or pension plan of the
Company Entities subject to the terms and conditions of such plan and applicable
law), and the Family and Medical Leave Act; (ii) any claim under the Connecticut
Human Rights Law, the Connecticut Discriminatory Employment Practices Act and
the Connecticut Family Medical Leave Law and Rules; (iii) any other claim
(whether based on federal, state, or local law, statutory or decisional)
relating to or arising out of your employment, the terms and conditions of such
employment, the termination of such employment, including, but not limited to,
breach of contract (express or implied), wrongful discharge, detrimental
reliance, defamation, emotional distress or compensatory or punitive damages;
and (iv) any claim for attorneys’ fees, costs, disbursements and/or the like.











--------------------------------------------------------------------------------







(c)

Notwithstanding the foregoing, nothing in this Agreement shall be a waiver of
claims:  (1) that may arise after the date on which you sign this Agreement;
(2) with respect to your right to enforce your rights that survive termination
under the Employment Agreement or any other written agreement entered into
between you and the Company (including, any equity grants or agreements); (3)
regarding rights of indemnification, receipt of legal fees and directors and
officers liability insurance to which you are entitled to under the Employment
Agreement, Company’s Certificate of Incorporation, By-laws or otherwise with
regard to your service with the Company, (4) relating to any benefit or
perquisites under any plan or program of the Company, including, without
limitation, any amounts that may become due to you under any employment
continuation agreement or other change-in-control arrangement; or (5) as a
stockholder of the Company.

3.

(a)

This Agreement is not intended, and shall not be construed, as an admission that
any of the Company Entities has violated any federal, state or local law
(statutory or decisional), ordinance or regulation, breached any contract or
committed any wrong whatsoever against you.

(b)

Should any provision of this Agreement require interpretation or construction,
it is agreed by the parties that the entity interpreting or constructing this
Agreement shall not apply a presumption against one party by reason of the rule
of construction that a document is to be construed more strictly against the
party who prepared the document.

4.

This Agreement is binding upon, and shall inure to the benefit of, the parties
and their respective heirs, executors, administrators, successors and assigns.

5.

This Agreement shall be construed and enforced in accordance with the laws of
the State of Connecticut applicable to agreements made and to be performed
entirely within such State.

6.

You acknowledge that you:  (a) have carefully read this Agreement in its
entirety; (b) have had an opportunity to consider for at least twenty-one (21)
days the terms of this Agreement; (c) are hereby advised by the Company in
writing to consult with an attorney of your choice in connection with this
Agreement; (d) fully understand the significance of all of the terms and
conditions of this Agreement and have discussed them with your independent legal
counsel, or have had a reasonable opportunity to do so; (e) have had answered to
your satisfaction by your independent legal counsel any questions you have asked
with regard to the meaning and significance of any of the provisions of this
Agreement; and (f) are signing this Agreement voluntarily and of your own free
will and agree to abide by all the terms and conditions contained herein.

7.

You understand that you will have at least twenty-one (21) days from the date of
receipt of this Agreement to consider the terms and conditions of this
Agreement.  You may accept this Agreement by signing it and returning it to the
Company’s General.  Counsel at One American Row, Hartford, CT 06102 on or
before.  After executing this Agreement, you shall have seven (7) days (the
“Revocation Period”) to revoke this Agreement by indicating your desire to do so
in writing delivered to the General Counsel at the address above by no later
than 5:00 p.m. on the seventh (7th) day after the date you sign this Agreement.
 The effective date of





2




--------------------------------------------------------------------------------







this Agreement shall be the eighth (8th) day after you sign the Agreement (the
“Effective Date”).  If the last day of the Revocation Period falls on a
Saturday, Sunday or holiday, the last day of the Revocation Period will be
deemed to be the next business day.  In the event you do not accept this
Agreement as set forth above, or in the event you revoke this Agreement during
the Revocation Period, this Agreement, including but not limited to the
obligation of the Company to provide the payments and benefits provided in
paragraph 1 above, shall be deemed automatically null and void.

Print Name:   Dona D. Young

Date:  

 

 

 

 

Signature:

 

 

Employee

 

 

 

The Phoenix Companies, Inc.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 











3


